— Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J), entered April 17, 2007 in a declaratory judgment action. The order denied plaintiffs motion for summary judgment seeking a declaration that plaintiff has no duty to defend or indemnify defendant Scott C. Mayer, Jr. in the underlying personal injury action.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in GEICO Indem. v Roth (56 AD3d 1244 [2008]). Present — Hurlbutt, J.P., Smith, Green, Pine and Gorski, JJ.